ORDER
hln 2011, respondent pleaded guilty in the 19th Judicial District Court for the Parish of East Baton Rouge to illegal use of a firearm. In addition, the Office of Disciplinary Counsel (“ODC”) learned in the course of its investigation that respondent had practiced law while he was ineligible to do so, and that he had previously been charged with DWI and aggravated battery. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Robert Leslie Graves, Louisiana Bar Rpll number 28586, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Robert Leslie Graves for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Robert Leslie Graves shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Jeannette Theriot Knoll Justice, Supreme Court of Louisiana